EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on 1/8/2021, no claims were cancelled; no claims were amended; no new claims were added. As a result, claims 1-20 are pending, of which claims 1, 8, and 15 are in independent form.
Filing of terminal disclaimer obviates previous rejection to claims 1-20 under nonstatutory double patenting rejection.
Terminal Disclaimer
The terminal disclaimer filed on 1/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of full statutory term of prior patent number 10587580 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
References cited in the IDS filed on 1/8/2021 have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Prior arts of record and further search do not explicitly teach or suggest the following limitations in claims 1, 8, and 15 – “update, based at least in part on the API layer data, a set of client side parameters associated with a behavior of the client device; and discard the message without sending the message to a server associated with the API when sending the message to the server would cause a value of at least one client side parameter from the set of client side parameters to exceed a threshold” , in view of all other limitations of claims 1, 8, and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497